201 F.2d 368
Clara Dipple HYLAND and William L. Hyland, Appellants,v.EQUITABLE LIFE INSURANCE COMPANY OF IOWA, Helen H. Franck and Daisette McKenzie.
No. 14712.
United States Court of Appeals Eighth Circuit.
December 9, 1952.

Appeal from the United States District Court for the Southern District of Iowa.
John Paul Jones, Des Moines, Iowa and William H. Fulton, Des Moines, Iowa, for appellants.
Clarence I. Spencer, Howard L. Bump, Charles M. Bump, James Lawyer, Phineas M. Henry, Des Moines, Iowa, J. A. Boyer, Boston, Mass. and Luther L. Hill, Jr., Des Moines, Iowa, for appellees.
PER CURIAM.


1
Appeal from District Court dismissed at appellants' costs, on dismissal of appeal by appellants and stipulation of parties.